Citation Nr: 0123874	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-09 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
automobile accident involving a neck injury, a jaw injury, 
facial lacerations, and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1956.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  An unappealed September 1987 rating decision denied the 
veteran's claim for service connection for residuals of an 
automobile accident involving a neck injury and headaches. 

2.  The evidence introduced into the record since the 
September 1987 rating decision bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An unappealed September 1987 rating decision which denied 
service connection for residuals of an automobile accident 
involving a neck injury and headaches is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.  The evidence received since the September 1987 rating 
decision is new and material; thus, the claim for service 
connection for residuals of an automobile accident is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R.   § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from a neck 
injury, a jaw injury, facial lacerations, and headaches as a 
result of an automobile accident in late 1955 or early 1956 
while on active duty in the U.S. Air Force.  An unappealed 
September 1987 rating decision denied the veteran's claim.  
Therefore, the issue before the Board is whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals an automobile accident 
involving a neck injury, a jaw injury, facial lacerations, 
and headaches.

I.  Legal Criteria for Service Connection

Before addressing whether evidence submitted since the 
September 1987 rating decision is sufficient to reopen the 
veteran's claim, it is necessary to discuss the relevant laws 
and regulations pertaining to service-connection claims.

For the veteran to be entitled to service connection for a 
disease or disability, the evidence must show that such 
disease or disability was either incurred in or aggravated by 
military service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  Certain chronic diseases 
such as arthritis may be presumed to have been incurred in 
service if manifest to a compensable degree (10 percent) 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R § 3.303(b).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

II.  New and Material Evidence

In this case, the RO issued a November 1986 rating decision 
which denied the veteran's claim for service connection for 
residuals of an automobile accident involving a neck injury 
and headaches.  The RO noted that most of the veteran's 
service medical records had been destroyed in the 1973 fire 
at the National Personnel Records Center (NPRC) and were not 
unavailable.  The RO notified the veteran that his available 
service records showed treatment for the claimed condition 
but that there was no evidence of any residual disability.  

A September 1987 rating decision confirmed the denial but 
explained that the reasons and bases in the prior rating 
decision were in error.  The RO explained that the available 
service medical records were negative for any complaint, 
treatment or diagnosis pertaining to a jaw injury or any 
other injury resulting from an automobile accident.  The 
veteran was notified of that decision and of his appellate 
rights but did not seek appellate review at that time.  That 
decision is therefore final and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. §§ 7104, 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; see also 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Until 
recently, the method of reviewing a final decision based on 
new and material evidence was potentially a three-step 
process.  See Elkins v. West, 12 Vet. App. 209, 214-9 (1999).  
First, the Board had to determine whether the evidence 
submitted since the prior decision was new and material, 
which will be discussed below.  If "the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Second, if new and material evidence had been presented, the 
claim was reopened and must be considered based upon all the 
evidence of record to determine whether it was well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim was well grounded, the VA must have complied 
with the duty to assist in the development of the claim under 
38 U.S.C.    § 5107(a), and then readjudicate the claim on 
the merits on the basis of all evidence of record.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the three-step analysis set forth in Elkins), 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
and third steps became applicable only when each preceding 
step was satisfied.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, 66 Fed. Reg. 45,630 (Aug 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156(a)).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, 66 Fed. 
Reg. 45,630 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Although recently 
amended regulation has slightly altered the definition of 
"new and material" evidence under 38 C.F.R. § 3.156(a), the 
amendment is effective only for claims filed after August 29, 
2001.  Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 
45,630 (Aug 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's claim was filed prior to 
this date, the former version applies, which states:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

This regulation involves a three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

III.  Analysis

At the time of the September 1987 rating decision, the 
evidence included a September 1956 discharge examination 
report, an October 1986 VA examination report, and the 
veteran's own statements in support of his claim.  The 
discharge examination report made no reference to an 
automobile accident, or to any injuries involving the neck, 
head, face, or jaw.  The report included a recommendation 
that the veteran seek dental treatment, with no further 
explanation provided.  The October 1986 VA examination report 
indicated that the veteran had an overbite, full range of 
motion of the jaw and post-traumatic arthritis of the 
cervical spine.

Since the September 1987 rating decision, the veteran has 
submitted an opinion from a chiropractor relating his current 
disabilities to an automobile accident sustained while on 
active duty.  In an October 1988 letter, Gerald A. Abegglen, 
D.C., explained that the veteran wrecked a jeep in 1955 while 
in the Air Force in which he hit his chin on the dashboard 
and lost consciousness.  Dr. Abegglen stated that the veteran 
had been having trouble with headaches and neck pain ever 
since.  In an August 2000 letter, Dr. Abegglen stated that he 
had treated the veteran since 1976 for complaints of facial 
lacerations, jaw pain, neck pain, and headaches.  Dr. 
Abegglen determined that the veteran's current injuries and 
complaints were consistent with the described injuries while 
on active duty. 

The Board finds this evidence to be new, as it was not of 
record at the time of the September 1987 rating decision and 
is not cumulative of any other evidence at that time.  In 
addition, this evidence is probative of the central issue in 
this case as to whether the veteran suffers from a neck 
injury, a jaw injury, facial lacerations, and headaches as a 
result of an automobile accident in service.  In Hodge, the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Hodge, 155 
F.3d at 1363.  The Board finds that Dr. Abegglen's letters 
constitute such evidence.  See Justus, 3 Vet. App. at 513 
(holding that new evidence will be presumed credible solely 
for the purpose of determining whether a claim should be 
reopened).  Accordingly, the Board concludes that new and 
material evidence has been submitted since the September 1987 
rating decision; thus, the claim for service connection for 
residuals an automobile accident involving a neck injury, a 
jaw injury, facial lacerations, and headaches must be 
reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to comply with the Veterans Claims 
Assistance Act of 2000.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals an automobile accident 
involving a neck injury, a jaw injury, facial lacerations, 
and headaches is reopened.  To this extent only, the appeal 
is granted.


REMAND

A review of the record discloses that additional development 
is needed before the Board can adjudicate this claim.  A 
recent amendment to 38 U.S.C.A. § 5107 (West 1991) provides 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits.  Veterans Claims 
Assistance Act of 2000," 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  This duty 
includes securing medical records to which a reference has 
been made, as well as conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993). 

By way of background, the veteran claims that the automobile 
accident occurred in late 1955 or early 1966 while en route 
to the Naselle Air Force Station in Washington.  He said that 
two other airmen were with him but that he could not recall 
either of their names.  He explained that his face slammed 
into the dashboard and that he was rendered unconscious.  He 
indicated that he was hospitalized over-night at Ocean Beach 
Hospital in Ilwaco, Washington, before being transferred to 
an Air Force hospital.  He claims that he has suffered from 
headaches, neck pain, and jaw pain since then.  

Unfortunately, except for the discharge examination report, 
all of the veteran's service medical records were destroyed 
in a fire at the NPRC in 1973.  In a case where military 
records are presumed destroyed or missing, VA has a 
heightened obligation to assist the claimant in the 
development of the case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); 38 U.S.C.A. § 5107(a); 38 C.F.R.              
§ 3.303(a).  This heightened duty to assist includes 
searching for alternate methods of proving service 
connection.  Id., see also Cuevas v. Principi, 3 Vet. App. 
542 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

The most obvious alternative source for medical records 
pertaining to the alleged automobile accident are potential 
records which may be located at Ocean Beach Hospital in 
Ilwaco, Washington, where he was initially treated before 
being transferred to an Air Force hospital.  It does not 
appear that the RO has made any attempt to obtain these 
records.  The RO should therefore attempt to obtain any 
pertinent records from that facility and associate them with 
the claims file. 

The Board also finds that the veteran should be afforded a VA 
examination to determine whether any of the claimed 
disabilities at issue are related to the alleged automobile 
accident in service.  The post-service medical evidence shows 
that the veteran underwent a VA general medical examination 
in October 1986.  The veteran's chief complaints involved 
headaches and a sore neck.  The examiner recorded the 
veteran's history of having been involved in a motor vehicle 
accident in 1956 in which he struck his jaw, nose, and 
forehead against the dashboard, causing him to lose 
consciousness.  According to the veteran, he began 
experiencing mild posterior neck pain and occasional 
occipital head pain within one to two years after the 
accident.  A physical examination revealed some limitation of 
motion of the cervical spine, full range of motion of the jaw 
with an overbite, and no neurological findings.  X-rays 
revealed disc degeneration at the C4-C5 level.  The diagnosis 
was degenerative arthritis, cervical spine, post-traumatic.  

The veteran was also seen at the Iron Mountain VA Medical 
Center on several occasions in 1999 for complaints of neck 
pain and headaches.  The veteran again related the automobile 
accident in 1955 in which he injured his jaw and neck.   X-
rays were compared to those taken in July 1994 and revealed 
narrowing at C4-C5 and, to a lesser extent, at C5-C6, with 
sclerotic margin and hypertrophic spurring.  The diagnosis 
was degenerative changes and degenerative disc disease of the 
cervical spine with slight progression since 1994.  Another 
entry noted that the veteran had multiple teeth missing from 
his lower jaw as well as multiple teeth in various states of 
repair.  The impression was history of jeep accident in 
service and history of headaches.  A CT scan of the head was 
normal.  In addition, the veteran received treatment by VA in 
February 2001 for headaches and neck pain, at which time a VA 
physician indicated that it was as likely as not that the 
veteran's neck pain was related to trauma, but did not refer 
to any particular trauma. 

As noted above, the veteran received chiropractic treatment 
for neck pain and associated headaches since 1976.  Dr. 
Abellgen's October 1988 letter explained that the veteran had 
been having trouble with his headaches and neck pain ever 
since the automobile accident in service.  In an August 2000 
letter, Dr. Abegglen said the veteran's current injuries and 
complaints involving facial lacerations, jaw pain, neck pain, 
and headaches were consistent with the described in-service 
injuries. 

The veteran was seen by Jeneen M. Martin, DDS, in January 
2001 for a routine dental checkup.  Dr. Martin stated that 
the veteran had missing teeth in the back which had been 
extracted in service.  Dr. Martin, however, offered no 
opinion as to why these teeth were extracted, nor did she 
mention the automobile accident.

The veteran also submitted lay statements in support of his 
claim.  In a July 1999 letter, the veteran's brother 
explained that he had worked with the veteran at a 
manufacturing company both before and after the veteran's 
period of service.   He explained that the veteran was 
competent at his job as a forklift operator before service 
but had job-performance problems after service.  When 
questioned about his declining job performance, the veteran 
told his brother that he suffered from headaches and had 
difficulty moving his head from side to side while operating 
the forklift.  The veteran's brother also said the veteran's 
jaw appeared "pushed back" after he returned home from 
service, which he believed was the reason for the headaches. 

In an August 2000 letter, the veteran's sister-in-law stated 
that she and her husband had visited the veteran in the 
hospital at Naselle after the automobile accident.  She 
recalled how the veteran had stitches in his face, had 
trouble moving his head, and was unable to open his mouth.  
She indicated that the veteran came to live with her and her 
husband immediately after his separation from active duty.  

Based on the foregoing, and in light of the recent amendment 
concerning the duty to assist, the Board finds that the 
veteran should be afforded an appropriate VA examination(s) 
to determine whether his neck injury, jaw injury, facial 
lacerations, and headaches are related to an automobile 
accident in service.  Caffrey, 6 Vet. App. at 381 (holding 
that VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination of the veteran.)

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all available records of 
pertinent medical treatment pertaining to 
the veteran's neck injury, jaw injury, 
facial lacerations, and headaches.  In 
particular, the RO should request all 
available records from the Ocean Beach 
Hospital in Ilwaco, Washington, from 1955 
to 1956.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file. 

2.  The veteran should be scheduled to 
undergo an appropriate VA examination(s) 
to determine the nature and etiology of 
his a neck injury, jaw injury, facial 
lacerations, and headaches.  The claims 
folder, including a copy of this remand, 
should be provided to the examiner(s) for 
his or her review in connection with the 
examination(s).  All necessary tests and 
evaluations should be performed, and the 
examiner(s) should not render a final 
opinion until after receipt of all test 
results.  Following a review of the 
veteran's claims file, completion of the 
examination(s), and receipt of all test 
results, the examiner(s) should 
specifically address whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran's 
neck injury, jaw injury, facial 
lacerations, and headaches were caused by 
an automobile accident in 1955 or 1956 
while on active duty.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report(s).

3.  The RO should then review the 
examination report(s) to ensure that it 
is in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should also review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

4.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim for service 
connection for residuals of an automobile 
accident involving a neck injury, a jaw 
injury, facial lacerations, and 
headaches.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



